Title: Thomas Jefferson to William Thornton, 23 July 1814
From: Jefferson, Thomas
To: Thornton, William


          Dear Sir  Monticello July 23. 14.
          I return you Janes’s description of his loom with many thanks for the communication of it. the improvement for the moving the treadles without using the feet is highly valuable, inasmuch as our weavers are for the most part women. it appears too to be sufficiently simple for country use. the winding up the
			 cloth is also useful, & not complicated. I do not well understand the mechanism for shooting the shuttle, nor consider it important, because it may be as well to employ both hands as one. if
			 I
			 knew the price, and where and how I could get one of these looms, I might be tempted to try them.
			 perhaps mr Clopper could give the information. I think with you that the burning the Machine office would really be like burning the temple of Ephesus. it would be better to employ the surplus of it’s
			 funds in having engravings made of the select machines, & sold out to the public for reimbursement of the expence of engraving.
			 I have endeavored to be supplied with your annual report of the
			 titles of the patents of inventions, but have never been able to get but those printed in 1811. and 1813.
			 I am
			 steadily pursuing the business of homespun & will never give it up.I am glad
			 to hear of your invention of a new musical instrument, altho’ I shall never have the benefit of hearing it. it will give happiness to succeeding generations for whom a great portion of our labors
			 and
			 cares are employed: and with every wish that your immediate utility may be promoted by it, I tender you the
			 assurance of my great esteem and respect.
          Th: Jefferson
        